DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated July 16, 2021. In the response submitted on October 15, 2021, there were no claims that were amended, cancelled, or added. Therefore, claims 1-18 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on July 16, 2021.
Applicant’s arguments on page 9 of the Response concerning the previous rejection of claims 1-18 under 35 U.S.C. § 112 have been fully considered and are found to be unpersuasive in view of the alleged amended claims.
Examiner respectfully submits independent claims 1, 7, and 13 continue to recite “the individual sales transaction data” without sufficient antecedent basis. Wherein, Examiner notes the claims recite “individual transaction data,” however, Examiner respectfully asserts “individual sales transaction data” cannot be determined to be analogous to “individual transaction data.” Accordingly, it is unclear if the two phrases are analogous. However, as will be discussed below in the detailed 35 U.S.C. § 112(b) analysis, for examination purposes the claims will be interpreted hereinafter as reciting “the individual sales transaction data
Applicant’s arguments on pages 9-15 of the Response concerning the previous rejection of claims 1, 4-7, 10-13, and 16-18 under 35 U.S.C. § 102 have been fully considered and are found to be unpersuasive. 
Examiner acknowledges Applicant’s arguments that “according to the claims, there are three separate models: a boosting model, a regionality model, and a geographic region base model. It is these models that are then applied in determining a final price to present in a responsive web page to a user. Raines does not disclose the use of three separate models, instead Raines appears to utilize a single model to determine concrete price adjustment values (e.g., actual dollar values for vehicle history attributes).”
Examiner respectfully disagrees that Raines teaches utilizing a single model to determine adjustment and final values for vehicles. Examiner respectfully asserts that Raines teaches a system comprising creating and updating a plurality of datasets, e.g., price adjustment values, historical, and transactional, stored on a plurality of databases utilized to adjust vehicle pricing based on a selected parameter(s) based on historical and/or transactional data of a plurality vehicles, i.e., a system comprising a plurality of models. (Raines, Figure 2: Price Adjustment Analysis Unit 26, Vehicle History Database 30, Transaction Database 32, Modules 35, 36, 40, and 42; and Col. 8: lines 25 thru 55). For example, Raines teaches a price adjustment module determining average transaction prices of a plurality of vehicles having the same parameters, e.g., year, make, model, options, etc., to determine a pricing adjustment for each vehicle of the plurality of vehicles based on the created/updated transaction records within the transaction database, i.e., “generating a boosting model from the transaction data, the boosting model modelling pricing adjustments for an average vehicle based on the one or more vehicle configurations.” (Raines, Col. 16: lines 6 thru 60 and Col. 18: lines 1-25). Moreover, Raines teaches creating and updating a vehicle history database having vehicle history datasets comprising geographic location of each of the plurality of vehicles, creating and updating a transaction database having transaction records, and subsequently creating/updating an adjusted price for each of the plurality of vehicles based on vehicle history datasets, e.g., geographic location, and transaction records, i.e., generating a regionality model based on the transaction data and the plurality of geographic regions.” (Raines, Col. 8: lines 28 thru Col. 9: line 28, Col. 16: lines 6 thru 39, and Col. 18: lines 1 thru 25). Additionally, Raines further teaches after determining the adjusted price for each of the plurality of vehicles based on the transaction data and vehicles having similar vehicle parameters, e.g., year, make, model, and options, within a geographic location, the adjusted price is stored as a baseline price, i.e., “creating a geographic region base model for each of the plurality of vehicle configurations form the adjusted transaction data, the geographic base model including a geographic region base price.” (Raines, Figure 6: steps 62 thru 78; Col. 8 line 29 thru Col. 9: line 28, Col. 16: lines 6 thru 39, Col. 17: lines 29 thru 45, and Col. 18: lines 1 thru 25). Raines further teaches “the price adjustment values may be expressed in any appropriate manner such as a…model,” i.e., each price adjustment value may be expressed by its own model. (Raines, Col. 12: lines 30 thru 33). Accordingly, Examiner respectfully asserts Raines is creating, updating, and analyzing a plurality price adjustment values and historical and transactional datasets, i.e., creating, updating, and analyzing a plurality of models, to predict a baseline price and adjust the baseline price when additional vehicle parameters are inputted into the models. Therefore, Examiner respectfully submits Raines teaches an analogous form of three separate models: a boosting model, a regionality model, and a geographic region base model” in determining a base and final price. 
Examiner further acknowledges Applicant’s arguments that “in Raines that model is never applied to generate a final price for the vehicle…(e.g. the model used to determine those price adjustment values) is never actually applied to determine any price for any vehicle…[a]coordingly, Raines also does not disclose:
determining a base model value for the used vehicle using the geographic region base model for the used vehicle configuration; 
adjusting the base model value for the used vehicle using the boosting model to generate a final price for the used vehicle configuration based on the values for each of the one or more factors for the used vehicle configuration; 
adjusting the final price for the used vehicle based on the locale and the regionality model.”
Examiner respectfully disagrees that Raines does not disclose applying the price adjustment values to a baseline price to determine and present a final price to the user. For example, Raines teaches obtaining a base price from a third party provider and “actually adjusting this base price using the price adjustment values.” (Col. 17: lines 42 thru 46 and Col. 21: lines 60 thru 65). Moreover, Raines further teaches that it is known by person(s) having ordinary skill in the art “to make adjustments to the base price for the particular make, model and year of vehicle. These adjustments to the base price for Trade-In, Private Party, and Dealer Retail transactions are displayed on the pricing report to reach a final adjusted price.” (Col. 1: lines 53 thru 60). Accordingly, Examiner respectfully submits Raines teaches determining and displaying a final price by adjusting a base price and subsequently teaches:
determining a base model value for the used vehicle using the geographic region base model for the used vehicle configuration (Raines, Col. 16: lines 20 thru 39). Wherein, Raines teaches a baseline price for vehicles having same or similar vehicles in the “NOT KNOWN CLASS” is determined by vehicle parameters including location. Id.; 
adjusting the base model value for the used vehicle using the boosting model to generate a final price for the used vehicle configuration based on the values for each of the one or more factors for the used vehicle configuration (Raines, Col. 16: lines 24 thru 39; Col. 17: lines 42 thru 46; Col. 18: lines 1 thru 25 and lines 41 thru 53; and Col. 21: lines 60 thru 65). Wherein, Raines teaches a price adjustment module generates price adjustment values by averaging transaction records of vehicles with same vehicle parameters (i.e., boosting model) and the price adjustment values adjust base prices of the vehicles (i.e., generate a final price). Id.; 
adjusting the final price for the used vehicle based on the locale and the regionality model. (Raines, Figure 6: steps 68 thru 74; Col. 8: line 66 thru Col. 9: line 14; Col. 16: line 6 thru Col. 17: line 17). Wherein, Raines teaches the adjusted price model adjusts vehicles’ base price to an adjusted price based on transactional data, i.e., generating a final price, and further adjusts the adjusted price (i.e., adjusting the final price) based on known vehicle history attributes including comparable title/registration events (i.e., vehicle locale) and vehicle history datasets, e.g., geographic location, (i.e., regionality model). Id.
Accordingly, Applicant’s arguments are found unpersuasive regarding claims 1, 4-7, 10-13, and 16-18. 
Applicant’s arguments on pages 16 of the Response concerning the previous rejection of claims 2, 8, and 14 under 35 U.S.C. § 103 have been fully considered and are found to be unpersuasive. 
As disclosed in the arguments regarding 35 U.S.C. § 102, Examiner respectfully disagrees that Raines does not teach each and every limitation in independent claims 1, 7, and 13. Accordingly, Examiner respectfully asserts the combination of Raines, Fell, and Chrzan teaches the claimed limitations of claim 2, 8, 14. Therefore, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, the claim in line 11 recites “the individual sales transaction data.” Yet, there is insufficient antecedent basis for “the individual sales transaction data.” Examiner notes in line 7, the claim recites “individual transaction data,” yet, individual transaction data can be interpreted to be distinct from individual sales transaction data, i.e., it is unclear if individual transaction data and individual sales transaction data are analogous. For examination purposes, the claim will be interpreted hereinafter as reciting “the individual transaction data.” 
Regarding independent claims 7 and 13, the claims contain the same antecedent basis issue as presented in claim 1 above and will be treated the same for examination purposes.  
Regarding claims 2-6, 8-12, and 14-18, the claims are rejected by virtue of their dependency upon the rejected base claims, i.e., claims 1, 7, and 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; and/or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Raines, Pat. No. US 8,600,823. 
Regarding claim 1, Raines teaches: A vehicle data system comprising: a processor; a non-transitory computer-readable medium comprising instructions executable by the processor (Raines, Col. 12: lines 38 thru 51) for: 
obtaining data from distributed data sources, the data from the distributed data sources including transaction data comprising (Raines, Figure 1: Vehicle History Information System 12, Terminals 14, Distributed Network 16): individual transaction data for a plurality of vehicles having a plurality of vehicle configurations in a plurality of geographic regions, wherein each vehicle configuration in the plurality of vehicle configurations comprise one or more factors, including a year, make and model, (Raines, Figure 2: terminals 14; Figure 3: vehicle history attributes; and Col. 8: line 29 thru Col. 9: line 28) and wherein the individual sales transaction data for the plurality of vehicles comprises sale prices and vehicle specific usage data for the plurality of vehicles (Raines, Col. 6: lines 60 thru 65; Col. 10: lines 29 thru 32;  Col. 11: lines 5 thru 16; and Col. 11: line 61 thru Col. 12: line 6; and Col. 16 line 61 thru Col. 17: line 17). Wherein, Raines teaches receiving vehicle historical attributes with the transactional data from dealers/individuals including the price of a known class of vehicle including usage, e.g., severe usage for vehicles utilized by rental companies, the police, the government, etc.) Id. 
storing, in a data store, the transaction data for the plurality of vehicle configurations (Raines, Figure 3: Transaction Database 32); 
performing a process divided into a back end process and a front end online process, the back end process performed at a time interval and asynchronously to the front end online-process (Raines, Figure 2: Adjustment Analysis Unite 26, Price Adjustment Module 40, and User Interface Module 42; and Col. 17: lines 18 thru 50). Wherein, Raines teaches a price adjustment analysis is performed (i.e., back end process) prior to displaying the adjusted price to a user via a user terminal (i.e., a front end online-process). Id., 
wherein the back end process comprises: 
clustering the plurality of vehicles based on the vehicle configurations and geographic regions (Raines, Col. 16: lines 20 thru 39);
generating a boosting model from the transaction data, the boosting model modelling pricing adjustments for an average vehicle based on the one or more vehicle configuration factors (Raines, Col. 16: lines 6 thru 60 and Col. 18: lines 1-25). Wherein, Raines teaches a price adjustment module determining average transaction prices of a plurality of vehicles having the same parameters, e.g., year, make, model, options, etc., to determine a pricing adjustment for each vehicle of the plurality of vehicles based on the created/updated transaction records within the transaction database, i.e., “generating a boosting model from the transaction data, the boosting model modelling pricing adjustments for an average vehicle based on the one or more vehicle configurations.”;
generating a regionality model based on the transaction data and the plurality of geographic regions (Raines, Col. 8: lines 28 thru Col. 9: line 28, Col. 16: lines 6 thru 39, and Col. 18: lines 1 thru 25). Wherein, Raines teaches creating and updating a vehicle history database having vehicle history datasets comprising geographic location of each of the plurality of vehicles, creating and updating a transaction database having transaction records, and subsequently creating/updating an adjusted price for each of the plurality of vehicles based on vehicle history datasets, e.g., geographic location, and transaction records.
adjusting the transaction data by applying the boosting model to the transaction data to adjust the sales price associated with each individual sales transaction (Raines, Figure 6: steps 72, 74, and 76; Col. 16: lines 24 thru 39; Col. 17: lines 41 thru 50; and Col. 18: lines 17 thru 25). Wherein, Raines teaches transaction records are adjusted using price adjustment values derived from averaging transaction records of vehicles with the same vehicle parameters (i.e., adjusting transaction price by applying boosting model) to display an adjusted price to a user. Id.; 
creating a geographic region base model for each of the plurality of vehicle configurations from the adjusted transaction data, the geographic region base model including a geographic region base price (Raines, Figure 6: steps 62 thru 78; Col. 8 line 29 thru Col. 9: line 28, Col. 16: lines 6 thru 39, Col. 17: lines 29 thru 45, and Col. 18: lines 1 thru 25). Wherein, Raines further teaches after determining the adjusted price for each of the plurality of vehicles based on the transaction data and vehicles having similar vehicle parameters, e.g., year, make, model, and options, within a geographic location, the adjusted price is stored as a baseline price. Id.;
storing, in the data store, the boosting model and the geographic region base - 34 –model (Raines, Figure 6: step 78; Col. 16: lines 24 thru 39; Col. 18: lines 1 thru 25; and Col. 21: lines 27 thru 29). Wherein, Raines teaches price adjustment values (i.e., models) comprising price adjustment values of averaging transaction records of vehicles with same vehicle parameters (i.e., boosting model) and price adjustment values of transaction records from vehicles with same geographic locations (i.e., a geographic region model) are stored in a price adjustment database. Id.; and 
wherein the front end online process comprises: 
presenting a user interface through a client device (Raines, Figure 2: User Interface Module 42 and Terminal 14; Col. 12: line 63 thru Col. 13: line 8; and Col. 7: lines 33 thru 54); 
receiving user input data via the web-based form from the client device over the network user input data (Raines, Figure 2: Terminal 14, Input Device 22, Distributed Network 16, and Communications Managing Module 34; and Col. 1: lines 36 thru 37) comprising information about a used vehicle in a locale, including a used vehicle configuration including values for each of the one or more factors for the used vehicle configuration (Raines, Col. 11: lines 51 thru 60; Col. 12: lines 52 thru 65). Wherein, Raines teaches a user inputs VIN, VINs are encoded with year, make, and model, and vehicle configurations, and other known vehicle history attributes, e.g., title status, location, color, etc. Id.; 
determining a base model value for the used vehicle using the geographic region base model for the used vehicle configuration (Raines, Col. 16: lines 20 thru 39). Wherein, Raines teaches a baseline price for vehicles having same or similar vehicles in the “NOT KNOWN CLASS” is determined by vehicle parameters including location. Id.; 
adjusting the base model value for the used vehicle using the boosting model to generate a final price for the used vehicle configuration based on the values for each of the one or more factors for the used vehicle configuration (Raines, Col. 16: lines 24 thru 39; Col. 17: lines 42 thru 46; Col. 18: lines 1 thru 25 and lines 41 thru 53; and Col. 21: lines 60 thru 65). Wherein, Raines teaches a price adjustment module generates price adjustment values by averaging transaction records of vehicles with same vehicle parameters (i.e., boosting model) and the price adjustment values adjust base prices of the vehicles (i.e., generate a final price). Id.; 
adjusting the final price for the used vehicle based on the locale and the regionality model (Raines, Figure 6: steps 68 thru 74; Col. 8: line 66 thru Col. 9: line 14; Col. 16: line 6 thru Col. 17: line 17). Wherein, Raines teaches the adjusted price model adjusts vehicles’ base price to an adjusted price based on transactional data, i.e., generating a final price, and further adjusts the adjusted price (i.e., adjusting the final price) based on known vehicle history attributes including comparable title/registration events (i.e., vehicle locale) and vehicle history datasets, e.g., geographic location, (i.e., regionality model). Id.
generating a responsive web page including the final price for the used vehicle; and communicating the responsive web page to the client device, wherein the responsive web page is generated and communicated to the client device in response to the vehicle data system receiving the user input data from the client device (Raines, Figure 2: Vehicle Information System 12, Customer Terminal 14, User Interface Module 26; Col. 1: lines 36 thru 37 and lines 53 thru 60; Col. 17: lines 42 thru 46; Col. 18: lines 41 thru 53, and Col. 21: lines 60 thru 65). Wherein, Raines teaches a system receives a vehicle search request from a user and retrieves and processes vehicle adjusted price data based on vehicle history attributes associated with the request and Carfax.com is updated with the adjusted price (i.e., generating a responsive web page including the final price…,) through a user interface module to be displayed on the user device (i.e., communicating the responsive web page to the client device…,). Id. 
Regarding claim 4, Raines teaches the system of claim 1. Raines further teaches wherein the boosting model includes a set of boosting models, each of the set of boosting models corresponding to one of the one or more vehicle configuration factors (Raines, Col. 16: 24 thru 39 and lines 48 thru 60; Col. 18: lines 1 thru 27; and Col. 20: lines 16 thru 37). Wherein, Raines teaches a price adjustment price value (i.e., a boosting model) may comprise different values for each category or group of vehicle having the same vehicle parameters (i.e., set of boosting models). Id.
Regarding claim 5, Raines teaches the system of claim 4. Raines further teaches wherein the set of boosting models comprises a VIN-specific vehicle valuation boosting model (Raines, Figure 6: step 62 “VIN” and step 68; and Col. 16: lines 24 thru 39). Wherein, Raines teaches performing price adjustment values from vehicle history datasets and transaction records associated with VINs. Id.  
Regarding claim 6, Raines teaches the system of claim 1. Raines further teaches wherein the final price is a list, sale, or trade-in price (Raines, Figure 6: analysis matrix 70 - “Vehicle Selling Price” and step 84; Col. 1: lines 53 thru 60; Col. 18: lines 41 thru 53; Col. 19: lines 33 thru 42; and Col. 20: lines 37 thru 49). Wherein, Raines teaches the adjusted displayed price (i.e., final price) to a user is a trade-in or selling price of a vehicle. Id.
Regarding claim 7, the claim is the method claim to the system claimed in claim 1 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 10, the claim is the method claim to the system claimed in claim 4 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 11, the claim is the method claim to the system claimed in claim 5 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 12, the claim is the method claim to the system claimed in claim 6 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 13, the claim is the product claim to the system claimed in claim 1 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 16, the claim is the product claim to the system claimed in claim 4 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 17, the claim is the product claim to the system claimed in claim 5 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 18, the claim is the product claim to the system claimed in claim 6 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raines, see claim 1 above, in view of Fell et al., hereinafter Fell, Pub. No. US 2008/0313014.
Regarding claim 2, Raines teaches the system of claim 1. Yet, Raines does not teach, however, in the same field of endeavor, i.e., marketing/price estimation or determination, Fell teaches wherein the back end process comprises comparing the geographic region base price for each of a set of related vehicle configuration to determine if the geographic region base prices for the set represent a logical progression (Fell, Figure 1: Step 105; and ¶ [0041]). Wherein, Fell teaches observed retail prices (i.e., base price) are compared to historical observed retail prices (i.e., historical base price) for each commodity having the same attributes within a location (i.e., the geographic region base price for each of a set of related vehicle configuration) to determine if the observed retail price are within tolerance (i.e., determine if the geographic region base prices for the set represent a logical progression). Id. 
ensure price information was properly entered.” (Fell, ¶ [0041]). 
Regarding claim 8, the claim is the method claim to the system claimed in claim 2 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 14, the claim is the product claim to the system claimed in claim 2 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raines, see claim 1 above, in view of Chrzan et al., hereinafter Chrzan, Pub. No. US 2014/0258044.
Regarding claim 3, Raines teaches the system of claim 1. Yet, Raines does not teach, however, in the same field of endeavor, i.e., marketing/price estimation or determination, wherein the geographic region for the geographic region base model is nationwide (Chrzan, ¶ [0040]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include vehicle data from a national region, modifying Raines to that of Chrzan, for providing pricing models from a accurate inferences concerning the affect of various vehicle attributes on fair market value.” (Chrzan, ¶ [0039]). 
Regarding claim 9, the claim is the method claim to the system claimed in claim 3 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Regarding claim 15, the claim is the product claim to the system claimed in claim 3 and contains analogous limitations. Accordingly, the claim is rejected using the same premise. 
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Endras et al., Pub. No. 2019/0378180 (Reference D of the attached PTO-892) relates to a method and system for generating and using vehicle pricing models;
McCluskey, Pub. No. US 2017/0255983 (Reference D of the attached PTO-892) relates to aggregating used vehicle data and presenting used vehicles for sale; and 
Hedy, Pub. No. US 2007/0250327 (Reference E of the attached PTO-892) relates to used vehicle valuation based on actual transaction data provided by industry participants. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:00 am - 4:00 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628